DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1-16, 20-22, and 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites “A transparent aromatic polyamide films” it is unclear if applicant intends to claim a single film or a plurality of films. For sake of further examination, claim 1 will be viewed as claiming a single polyamide film in line with the preambles of claims 2-16 referring back to “The film”.
	Claims 2-16 are rejected as being dependent upon indefinite claim 1.

	Claims 20, 21, and 26-28 are directed towards the polymer solution of claim 17 or 23, “wherein the film…” it is unclear if applicant intends to positively recite the 
	For sake of further examination, the claims will be viewed as reciting the polymer solution capable of being made into transparent film of the claimed thicknesses or properties.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 23-28 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 23-28 of prior U.S. Patent No. 10,759,940. This is a statutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 17-20, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moriyama (JP 2009079210) and in view of Chakravarti et al. (US 2007/0293626) with evidentiary reference Technical Data Sheet (EPONTM Resin 1001F, HEXION®).
Regarding claims 1 and 17, Moriyama discloses a polyamide solution (0007) which is made into a transparent aromatic polyamide film useful for its high heat resisting property and mechanical strength (0001-0002). The structural unit of the aromatic polyamide polymer is shown by chemical formula (I) below:
[AltContent: textbox ([img-media_image1.png]……… (I)
where,)]

	
[AltContent: textbox (Ar1 = [img-media_image2.png]
Ar2 = [img-media_image3.png])]	




	Moriyama further discloses that chemical formula (I) has good solubility in polar organic solvents (0015 and 0019).
Please note, the recitation in the claims that the polymer solution is “capable of being made into transparent films” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
            It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Moriyama discloses a polymer solution as presently claimed which is formed into a transparent film (0001).
Moriyama does not specifically state that the polar organic solvents are void of inorganic salts or have a Tg higher than 300oC. 
However, given that the aromatic polyamide composition of Moriyama comprises the instantly claimed chemical formula(s), a person having an ordinary skill in the art In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II. "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of obviousness has been established."
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product. MPEP 2112.01.
	Moriyama is silent regarding the addition of a multifunctional epoxide.
TM Resin 1001F by HEXION®). Chakravarti discloses that the functionalized epoxy is added to the thermoplastic blend as a compatibilizing agent without affecting the visual and physical properties (0049 and 0052).
	Chakravarti and Moriyama are analogous inventions in the field of polyamide blended compositions. One of ordinary skill in the art at the time the invention was filed would have found it obvious to add a multifunctional epoxide as disclosed by Chakravarti to the polyamide composition as disclosed by Moriyama, as the multifunctional epoxide of Chakravarti helps to compatibilize the polymer blend.
	Regarding claims 2 and 18, Chakravarti discloses that the epoxy functionalized materials are added to the thermoplastic blend in amounts effective to improve compatibility as evidenced by both visual and measured physical properties associated with compatibility. Chakravarti further discloses that a person skilled in the art may determine the optimum amount for any given multifunctional epoxy material but that generally about 0.01 to 10.0 weight parts of epoxy material should be added to 100 weight parts of thermoplastic resin (0052), overlapping the claimed approximately 1 to approximately 10 wt%.
	Regarding claims 3 and 4, Moriyama discloses a film thickness of 1 to 100 µm (0032), overlapping the claimed thickness of greater than approximately 4 µm and less than approximately 100 µm.
Regarding claim 5, Moriyama discloses films measured at a thickness of 10 µm and having a light transmittance at wavelengths of 400 to 750 nm of 80% or more (0053 and table 1).
Regarding claim 19, Moriyama discloses that the polyamide solution being solution case into a film (0042) and the film having a transmittance of >80% between 450 to 700 nm (0008). 
	Please note, claim 19 includes product by process language in regards to the recitation of solution cast.  The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.
Regarding claim 20, Moriyama discloses a film thickness of 1 to 100 µm (0032), overlapping the claimed thickness of greater than approximately 4 µm and less than approximately 100 µm.
Regarding claim 22, Moriyama teaches the polyamide film has an average coefficient of thermal expansion less than 30 ppm/oC between 100 and 200oC (0028-0031), overlapping the claimed range of less than approximately 20 ppm/oC between 25oC and 250oC. 
In regards to the overlapping ranges as discussed in claims 2-5, 18-20, and 22, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.
	
Claims 6-8 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moriyama in view of Chakravarti as applied to claims 1 or 17 above, and further in view of Hahn et al. (US 3,560,137).
Regarding claims 6 and 21, Moriyama in view of Chakravarti discloses the limitations of claims 1 and 17 as discussed above. Moriyama further teaches a heat treatment of the aromatic polyamide film from 250 to 400oC which may be carried out for several minutes to several seconds (0044). However does not specifically state that the film becomes solvent resistant.
Hahn, in the analogous field of aromatic polyamide composition, teaches heating a wholly aromatic polyamides to temperatures in the range of 275 to 400oC for 1 to 10 min increases their hydrolytic durability and solvent resistance (column 1, lines 51-57).
oC for 1 to 10 min with the expectation of increasing the films solvent resistance as taught by Hahn.
Regarding claims 7 and 8, Moriyama teaches heat treatment of the aromatic polyamide film from 250 to 400oC which may be carried out for several minutes to several seconds (0044); likewise, Hahn teaches heating the aromatic polyamides to temperatures in the range of 275 to 400oC for 1 to 10 min, overlapping the claimed approximately 280oC and at least approximately 1 min.
Please note claims 6-8 and 21 include product by process language regarding “heating”.  The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.
Regarding claims 9 and 10, Moriyama discloses a film thickness of 1 to 100 µm (0032), overlapping the claimed thickness of greater than approximately 4 µm and less than approximately 100 µm.
	Regarding claim 11, Moriyama discloses films measured at a thickness of 10 µm and having a light transmittance at wavelengths of 400 to 750 nm of 80% or more (0053 and table 1).
Regarding claim 12, Moriyama does not expressly disclose a film having an optical transmittance of greater than 85% at 550 nm. However, modified Moriyama discloses an overlapping transmittance and overlapping wavelength range, and a substantially identical film composition that this property would be expected from the prior art film.
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.
Regarding claim 13, Moriyama discloses adhering the film to a substrate (0034).
Regarding claim 14, Moriyama discloses the substrate being glass (0034) but is silent to a suitable thickness.
However, as the present specification is silent to unexpected results, it would have been an obvious modification to one having ordinary skill in the art at the time the invention was made to modify the thickness of Moriyama’s substrate based on routine experimentation, for the purpose of optimizing operation of said substrate. Said obvious modifications including, selecting a thickness required for a given end use including those thicknesses greater than approximately 50 µm. Such modifications would have been obvious to one of ordinary skill in the art, since such a modification would have involved a mere change in the size (or dimension) of a components. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2D 459, 105 USPQ 237 (CCPA 1955). Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is no patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
It would have been obvious to one of ordinary skill in the art at the time of the invention to vary the substrate thickness including over the range presently claimed to create a substrate with a thickness required for a given end use.
Regarding claims 15 and 16, Moriyama teaches the polyamide film has an average coefficient of thermal expansion less than 30 ppm/oC between 100 and 200oC (0028-0031), overlapping the claimed range of less than approximately 20 ppm/oC oC and 250oC claimed in claim 15 and less than approximately 10 ppm/oC between 25oC and 250oC claimed in claim 16. 
In regards to the overlapping ranges as discussed in claims 7-11, and 15-16 it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727.  The examiner can normally be reached on M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ALICIA J SAWDON/Primary Examiner, Art Unit 1781